           Case 20-22452-GLT                         Doc 71          Filed 03/22/21 Entered 03/22/21 15:34:26     Desc Main
                                                                     Document     Page 1 of 7
                                                   IN THE UNITED STATES BANKRUPTCY COURT
                                                      WESTERN DISTRICT OF PENNSYLVANIA

 In Re:       John J. Steighner                                                     :   Bankruptcy No. 20-22452
                                                                                    :
                                                              Debtor                :
              John J. Steighner                                                     :   Chapter 7
 Movant                                                                             :
                                                                                    :   Related to Document No.
              v.                                                                    :
                                                                                    :
                                                                                    :
 No Respondent                                                                      :

                                                                    AMENDMENT COVER SHEET

Amendment(s) to the following petition, list(s), schedule(s) or statement(s) are transmitted herewith:

           Voluntary Petition - Specify reason for amendment:

           Official Form 6 Schedules (Itemization of Changes Must Be Specified)
           Summary of Schedules
           Schedule A - Real Property:
  X        Schedule B - Personal Property: To add Debtor's 2020 GMC Sierra 350
           Schedule C - Property Claimed as Exempt
           Schedule D - Creditors holding Secured Claims
                 Check one:
                        Creditor(s) added
                        NO Creditor(s) added
                        Creditor(s) deleted
           Schedule E - Creditors Holding Unsecured Priority Claims
                 Check one:
                        Creditor(s) added
                        NO Creditor(s) added
                        Creditor(s) deleted
           Schedule F - Creditors Holding Unsecured Nonpriority Claims
                 Check one:
                        Creditor(s) added
                        NO Creditor(s) added
                        Creditor(s) deleted
           Schedule G - Executory Contracts and Unexpired Leases
                 Check one:
                        Creditor(s) added
                        NO Creditor(s) added
                        Creditor(s) deleted
           Schedule H - Codebtors
           Schedule I - Current Income of Individual Debtor(s)
           Schedule J - Current Expenditures of Individual Debtor(s)
           Statement of Financial Affairs
           Chapter 7 Individual Debtor's Statement of Intention
           Chapter 11 List of Equity Security Holders
           Chapter 11 List of Creditors Holding 20 Largest Unsecured Claims
           Disclosure of Compensation of Attorney for Debtor
           Other:

PAWB Local Form 6 (07/13)
Software Copyright (c) 1996-2020 Best Case LLC - www.bestcase.com                                                   Best Case Bankruptcy
           Case 20-22452-GLT                         Doc 71         Filed 03/22/21 Entered 03/22/21 15:34:26         Desc Main
                                                                    Document     Page 2 of 7
NOTICE OF AMENDMENT(S) TO AFFECTED PARTIES

Pursuant to Fed.R.Bankr.P. 1009(a) and Local Rule 1009-1, I certify that notice of the filing of the amendment(s) checked
above has been given this date via electronic notification to the U.S. Trustee, the trustee in this case, and to entities
affected by the amendment as follows:

Jeffrey J. Sikirica
trusteesikirica@consolidated.net, PA59@ecfcbis.com

Office of the United States Trustee
ustpregion03.pi.ecf@usdoj.gov




 Date March 22, 2021                                                  /s/ Matthew M. Herron
                                                                      Attorney for Debtor(s) [or pro se Debtor(s)]
                                                                      Matthew M. Herron 88927
                                                                      (Typed Name)
                                                                      607 College Street, Suite 101
                                                                      Pittsburgh, PA 15232
                                                                      (Address)
                                                                      412-395-6001
                                                                      (Phone No.)
                                                                      88927 PA
                                                                      List Bar I.D. and State of Admission

Note: An amended matrix of creditors added by the amendment must be submitted on disk with the amendment.
Attorneys filing electronically on the Case Management/Electronic Case Filing System may add creditors to the case
electronically.




PAWB Local Form 6 (07/13)
Software Copyright (c) 1996-2020 Best Case LLC - www.bestcase.com                                                      Best Case Bankruptcy
             Case 20-22452-GLT                       Doc 71            Filed 03/22/21 Entered 03/22/21 15:34:26                                       Desc Main
                                                                       Document     Page 3 of 7
 Fill in this information to identify your case and this filing:

 Debtor 1                   John J. Steighner
                            First Name                      Middle Name                       Last Name

 Debtor 2
 (Spouse, if filing)        First Name                      Middle Name                       Last Name


 United States Bankruptcy Court for the:            WESTERN DISTRICT OF PENNSYLVANIA

 Case number           20-22452                                                                                                                             Check if this is an
                                                                                                                                                            amended filing



Official Form 106A/B
Schedule A/B: Property                                                                                                                                     12/15
In each category, separately list and describe items. List an asset only once. If an asset fits in more than one category, list the asset in the category where you
think it fits best. Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known).
Answer every question.

 Part 1: Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

1. Do you own or have any legal or equitable interest in any residence, building, land, or similar property?

        No. Go to Part 2.
        Yes. Where is the property?



 Part 2: Describe Your Vehicles

Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles you own that
someone else drives. If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.

3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

        No
        Yes


  3.1      Make:       GMC                                     Who has an interest in the property? Check one                 Do not deduct secured claims or exemptions. Put
                                                                                                                              the amount of any secured claims on Schedule D:
           Model:      Sierra 350                                    Debtor 1 only                                            Creditors Who Have Claims Secured by Property.
           Year:       2020                                          Debtor 2 only                                            Current value of the      Current value of the
           Approximate mileage:                 6,769                Debtor 1 and Debtor 2 only                               entire property?          portion you own?
           Other information:                                        At least one of the debtors and another
          Value based on NADA
                                                                     Check if this is community property                              $42,325.00                 $42,325.00
                                                                     (see instructions)




4. Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
   Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories

        No
        Yes



 5 Add the dollar value of the portion you own for all of your entries from Part 2, including any entries for
   .pages you have attached for Part 2. Write that number here.............................................................................=>                 $42,325.00


 Part 3: Describe Your Personal and Household Items
 Do you own or have any legal or equitable interest in any of the following items?                                                                   Current value of the
                                                                                                                                                     portion you own?
                                                                                                                                                     Do not deduct secured
                                                                                                                                                     claims or exemptions.


Official Form 106A/B                                                         Schedule A/B: Property                                                                       page 1
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                             Best Case Bankruptcy
            Case 20-22452-GLT                                     Doc 71               Filed 03/22/21 Entered 03/22/21 15:34:26                           Desc Main
                                                                                       Document     Page 4 of 7
 Debtor 1          John J. Steighner                                                                                          Case number (if known)   20-22452
6. Household goods and furnishings
   Examples: Major appliances, furniture, linens, china, kitchenware
        No
        Yes. Describe.....

7. Electronics
   Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners; music collections; electronic devices
              including cell phones, cameras, media players, games
        No
        Yes. Describe.....

8. Collectibles of value
   Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects; stamp, coin, or baseball card collections;
               other collections, memorabilia, collectibles
        No
        Yes. Describe.....

9. Equipment for sports and hobbies
   Examples: Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis; canoes and kayaks; carpentry tools;
             musical instruments
        No
        Yes. Describe.....

10. Firearms
     Examples: Pistols, rifles, shotguns, ammunition, and related equipment
        No
        Yes. Describe.....

11. Clothes
    Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories
        No
        Yes. Describe.....

12. Jewelry
     Examples: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems, gold, silver
        No
        Yes. Describe.....

13. Non-farm animals
    Examples: Dogs, cats, birds, horses
        No
        Yes. Describe.....

14. Any other personal and household items you did not already list, including any health aids you did not list
        No
        Yes. Give specific information.....


 15. Add the dollar value of all of your entries from Part 3, including any entries for pages you have attached
     for Part 3. Write that number here ..............................................................................                                                  $0.00


 Part 4: Describe Your Financial Assets
 Do you own or have any legal or equitable interest in any of the following?                                                                             Current value of the
                                                                                                                                                         portion you own?
                                                                                                                                                         Do not deduct secured
                                                                                                                                                         claims or exemptions.

16. Cash
    Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your petition
        No
        Yes................................................................................................................




Official Form 106A/B                                                                       Schedule A/B: Property                                                            page 2
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                                Best Case Bankruptcy
           Case 20-22452-GLT                            Doc 71       Filed 03/22/21 Entered 03/22/21 15:34:26                                 Desc Main
                                                                     Document     Page 5 of 7
 Debtor 1         John J. Steighner                                                                              Case number (if known)    20-22452
17. Deposits of money
    Examples: Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions, brokerage houses, and other similar
               institutions. If you have multiple accounts with the same institution, list each.
        No
        Yes........................                                            Institution name:

18. Bonds, mutual funds, or publicly traded stocks
    Examples: Bond funds, investment accounts with brokerage firms, money market accounts
        No
        Yes..................                    Institution or issuer name:

19. Non-publicly traded stock and interests in incorporated and unincorporated businesses, including an interest in an LLC, partnership, and
    joint venture
        No
        Yes. Give specific information about them...................
                                   Name of entity:                                                                % of ownership:

20. Government and corporate bonds and other negotiable and non-negotiable instruments
    Negotiable instruments include personal checks, cashiers’ checks, promissory notes, and money orders.
    Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.
        No
        Yes. Give specific information about them
                                    Issuer name:

21. Retirement or pension accounts
    Examples: Interests in IRA, ERISA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or profit-sharing plans
        No
        Yes. List each account separately.
                                Type of account:                               Institution name:

22. Security deposits and prepayments
    Your share of all unused deposits you have made so that you may continue service or use from a company
    Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications companies, or others
        No
        Yes. .....................                                             Institution name or individual:

23. Annuities (A contract for a periodic payment of money to you, either for life or for a number of years)
        No
        Yes.............              Issuer name and description.

24. Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
    26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b)(1).
        No
        Yes.............              Institution name and description. Separately file the records of any interests.11 U.S.C. § 521(c):

25. Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or powers exercisable for your benefit
        No
        Yes. Give specific information about them...

26. Patents, copyrights, trademarks, trade secrets, and other intellectual property
    Examples: Internet domain names, websites, proceeds from royalties and licensing agreements
        No
        Yes. Give specific information about them...

27. Licenses, franchises, and other general intangibles
     Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses
        No
        Yes. Give specific information about them...

 Money or property owed to you?                                                                                                              Current value of the
                                                                                                                                             portion you own?
                                                                                                                                             Do not deduct secured
                                                                                                                                             claims or exemptions.



Official Form 106A/B                                                    Schedule A/B: Property                                                                   page 3
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
            Case 20-22452-GLT                             Doc 71            Filed 03/22/21 Entered 03/22/21 15:34:26                                              Desc Main
                                                                            Document     Page 6 of 7
 Debtor 1        John J. Steighner                                                                                               Case number (if known)        20-22452
28. Tax refunds owed to you
        No
        Yes. Give specific information about them, including whether you already filed the returns and the tax years.......



29. Family support
     Examples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement
        No
        Yes. Give specific information......


30. Other amounts someone owes you
    Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers’ compensation, Social Security
              benefits; unpaid loans you made to someone else
        No
        Yes. Give specific information..

31. Interests in insurance policies
     Examples: Health, disability, or life insurance; health savings account (HSA); credit, homeowner’s, or renter’s insurance
        No
        Yes. Name the insurance company of each policy and list its value.
                                 Company name:                                                                        Beneficiary:                                Surrender or refund
                                                                                                                                                                  value:

32. Any interest in property that is due you from someone who has died
    If you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive property because
    someone has died.
        No
        Yes. Give specific information..


33. Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
    Examples: Accidents, employment disputes, insurance claims, or rights to sue
        No
        Yes. Describe each claim.........

34. Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights to set off claims
        No
        Yes. Describe each claim.........

35. Any financial assets you did not already list
        No
        Yes. Give specific information..


 36. Add the dollar value of all of your entries from Part 4, including any entries for pages you have attached
     for Part 4. Write that number here.....................................................................................................................                    $0.00


 Part 5: Describe Any Business-Related Property You Own or Have an Interest In. List any real estate in Part 1.

37. Do you own or have any legal or equitable interest in any business-related property?
       No. Go to Part 6.
       Yes. Go to line 38.



 Part 6:   Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest In.
           If you own or have an interest in farmland, list it in Part 1.


46. Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?
           No. Go to Part 7.
           Yes. Go to line 47.


 Part 7:         Describe All Property You Own or Have an Interest in That You Did Not List Above

Official Form 106A/B                                                           Schedule A/B: Property                                                                                page 4
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                                        Best Case Bankruptcy
            Case 20-22452-GLT                                Doc 71            Filed 03/22/21 Entered 03/22/21 15:34:26                                              Desc Main
                                                                               Document     Page 7 of 7
 Debtor 1         John J. Steighner                                                                                                     Case number (if known)   20-22452

53. Do you have other property of any kind you did not already list?
    Examples: Season tickets, country club membership
        No
        Yes. Give specific information.........


 54. Add the dollar value of all of your entries from Part 7. Write that number here ....................................                                                         $0.00

 Part 8:         List the Totals of Each Part of this Form

 55. Part 1: Total real estate, line 2 ......................................................................................................................                         $0.00
 56. Part 2: Total vehicles, line 5                                                                           $42,325.00
 57. Part 3: Total personal and household items, line 15                                                           $0.00
 58. Part 4: Total financial assets, line 36                                                                       $0.00
 59. Part 5: Total business-related property, line 45                                                              $0.00
 60. Part 6: Total farm- and fishing-related property, line 52                                                     $0.00
 61. Part 7: Total other property not listed, line 54                                             +                $0.00

 62. Total personal property. Add lines 56 through 61...                                                      $42,325.00              Copy personal property total             $42,325.00

 63. Total of all property on Schedule A/B. Add line 55 + line 62                                                                                                           $42,325.00




Official Form 106A/B                                                               Schedule A/B: Property                                                                              page 5
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                                          Best Case Bankruptcy
